Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, and 8-10  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/214,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than the claims in copending Application No. 17/214,188.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 17/000,251
US 17/214,188
1. A method for infrastructure-free, radio-frequency (RF) tracking of a plurality of mobile nodes in a dynamic indoor environment comprising: providing each individual one of the plurality of nodes located in the infrastructure-free, dynamic indoor environment with a radio tag; determining a topology estimate of the plurality of nodes; determining relative localizations of the plurality of nodes by generating rigid k-core sub-graphs of the topology estimate; transforming the 


10. The method of claim 1, further measuring the distances between the plurality of nodes based on links' contribution to topology estimation, a multipath nature of the links, and a mobility of the nodes involved in the links. 
4. The method of claim 3 wherein the three dimensions of information include mobility of nodes in the link, certainty of range estimates inferred from channel impulse response measurement, and link contribution to topology geometry in creating sub-graph producing increased localization accuracy. 
10. The method of claim 1, further measuring the distances between the plurality of nodes based on links' contribution to topology estimation, a multipath nature of the links, and a mobility of the nodes involved in the links. 
8. The method of claim 7 wherein the relative localizations of the plurality of nodes is determined from the rigid k-core sub-graphs by applying an Euclidean distance matrices (EDM) technique to the sub-graphs. 
9. The method of claim 1, wherein the relative localizations of the plurality of nodes are determined from the rigid k-core sub-graphs by applying multi-dimensional scaling on the Euclidean distance matrices (EDM) of the sub-graphs. 
9. The method of claim 8 further comprising determining relative localizations of any remaining nodes any remaining nodes from their range data, physical connectivity and IMU heading data. 
11. The method of claim 1, wherein transforming the relative localizations into absolute localizations includes orienting the relative localizations using inertial sensor heading information from the nodes and embedding the topology on a map of the environment. 




Claims 3, 5, 6, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of copending Application No. 17/214,188 in view of Stenning et al. (US 2018/0328753).
As per claims 3, 5, 6, 7, the co-pending application teaches all the limitations above except the limitation of claims 3, 5, 6, and 7. However, the limitation of recited claims are known in the art of communication. Stenning teaches a system for creating a .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the non statutory double patenting rejection(s), set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643